                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                 CRIMINAL ACTION NO. 5:07-CR-00023-KDB-DCK-2

 UNITED STATES OF AMERICA,


    v.                                                           ORDER

 BRIAN DARNELL HENDERSON,

                Defendant.


   THIS MATTER is before the Court on Defendant Brian Darnell Henderson’s pro se motion

for compassionate release and reduction in sentence and home confinement under 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 277). Having carefully reviewed the

Defendant’s motion, exhibits, and all other relevant portions of the record, the Court will deny the

motion without prejudice to a renewed motion after exhaustion of his administrative remedies.

                                      I.    BACKGROUND

   In 2008, Defendant was found guilty by a jury of one count of conspiracy to possess with intent

to distribute cocaine base and cocaine, one count of possessing with intent to distribute cocaine

base and cocaine, one count of using and carrying a firearm during and in relation to a drug

trafficking crime and felon in possession of a firearm. (Doc. No. 112). He was sentenced to life

plus 60 months plus ten years of supervised release. (Doc. No. 130). In 2014, the Court amended

his sentence to 248 months plus ten years of supervised release. (Doc. No. 232). In 2015, the Court

amended his sentence to 248 months plus five years of supervised release. (Doc. No. 255). Also,

in 2015, the Court reduced his sentence to 211 months pursuant to the Sentencing Commission’s

retroactive Amendment 782. (Doc. No. 260).




      Case 5:07-cr-00023-KDB-DCK Document 278 Filed 08/07/20 Page 1 of 6
   Defendant is a 40-year-old male confined at FCI Fort Dix, a low-security federal corrections

institution in New Jersey, with a projected release date of June 27, 2022. Defendant seeks a

reduction in his sentence under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). He

states he suffers from ulcerative colitis and Crohn’s disease. According to his Presentence Report,

he described his physical health as good and stated he was not under the care of a physician nor

prescribed any medication. (Doc. No. 127, ¶ 66). Defendant did attach medical records to his

motion which indicate that he has ulcerative colitis and Crohn’s disease.



                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3




      Case 5:07-cr-00023-KDB-DCK Document 278 Filed 08/07/20 Page 2 of 6
(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

While he attaches a denial of his request for compassionate release from the warden, he has not

exhausted all administrative appeals of the warden’s adverse decision that are available to him

within the BOP.

    According to the BOP’s website, FCI Fort Dix has completed 297 inmate tests with 1 inmate

test pending with 38 tests positive but no confirmed active cases of COVID-19. There are

approximately 4,700 inmates at FCI Fort Dix. There have been no inmate deaths while 39 inmates

have recovered and 5 staff have recovered. Given this information, the Court finds that Defendant

has not met his burden of showing that the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A)

should be excused. With no confirmed COVID-19 cases amongst the staff and no confirmed cases

amongst the inmate population at FCI Fort Dix, requiring Defendant to exhaust his administrative

remedies within the BOP before petitioning this Court would not result in any “catastrophic health

consequences” or unduly prejudice Defendant. See United States v. Fraction, No. 3:14-CR-305,




        Case 5:07-cr-00023-KDB-DCK Document 278 Filed 08/07/20 Page 3 of 6
2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did “not demonstrate

any ‘catastrophic health consequences’ to make exhaustion futile or show that he could be unduly

prejudiced if he had to wait to exhaust his administrative remedies with the BOP”). Generalized

concerns regarding the possible spread of COVID-19 to the inmate population at FCI Fort Dix are

not enough for this Court to excuse the exhaustion requirement, especially considering the BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s spread at FCI Fort

Dix. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

   The Court does not intend to diminish Defendant’s concerns about the pandemic, especially

given his health conditions. However, given the scale of the COVID-19 pandemic and the

complexity of the situation in federal institutions, it is even more important that Defendant first

attempt to use the BOP’s administrative remedies. See United States v. Annis, 2020 WL 1812421,

at *2 (D. Minn. Apr. 9, 2020). Not only is exhaustion of administrative remedies required under

the law, but it also “makes good policy sense.” United States v. Fevold, 2020 WL 1703846, at *1

(E.D. Wis. Apr. 8, 2020). “The warden and those in charge of inmate health and safety are in a far

better position than the sentencing court to know the risks inmates in their custody are facing and

the facility’s ability to mitigate those risks and provide for the care and safety of the inmates.” Id.

As the Third Circuit has recognized, “[g]iven BOP’s shared desire for a safe and healthy prison

environment . . . strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on

added—and critical—importance.” Raia, 954 F.3d at 597.

   For these reasons, the Court will deny Defendant’s Motion without prejudice to a renewed

motion once he has appropriately exhausted his administrative remedies.




      Case 5:07-cr-00023-KDB-DCK Document 278 Filed 08/07/20 Page 4 of 6
                             III.    CONSTITUTIONAL ISSUES

   Defendant contends that the Eighth Amendment’s prohibition against cruel and unusual

punishment supports his motion. But Eighth Amendment protections and standards are not

applicable to the compassionate release analysis under Section 3582(c). See United States v.

Butler, No. 16-54-RGA, 2020 WL 3207591, at *3 (D. Del. June 15, 2020) (stating that defendant’s

contention that BOP officials have mishandled the COVID-19 crisis and are violating the inmates’

Eighth Amendment rights does not provide a basis for compassionate release); United States v.

Statom, No. 08-20669, 2020 WL 261156, at *3 (E.D. Mich. May 21, 2020); United States v.

Rodriguez-Collazo, No. 14-CR-00387, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020)

(“Defendant contends that the current conditions at Elkton FCI violate his Fifth and Eighth

Amendment rights. However, these claims—which the Court construes as challenging the

execution of his sentence at Elkton FCI—are not properly brought in a motion for compassionate

release[.]”); United States v. Numann, No. 3:16-CR-00025-TMB, 2020 WL 1977117, at *4 (D.

Alaska Apr. 24, 2020) (explaining that “claims relating to the manner and conditions of

confinement . . . are not properly brought in a motion for compassionate release”).

   To the extent that Defendant wishes to raise a claim that prison officials’ deliberate indifference

to his medical needs has resulted in an independent violation of his Eighth Amendment rights, he

would need to do so in a lawsuit brought pursuant to Bivens v. Six Unknown Named Federal Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971), not in a compassionate release motion. A

civil rights action under Bivens will not result in Defendant’s immediate release, but rather is a

private action for damages against federal officials alleged to have violated a citizen’s

constitutional rights. Therefore, to the extent Defendant is challenging the execution of his

confinement and seeks immediate release from custody due to alleged Eighth Amendment




      Case 5:07-cr-00023-KDB-DCK Document 278 Filed 08/07/20 Page 5 of 6
violations, he should file a petition seeking habeas corpus relief under § 2241. That petition must

be filed in the district of confinement. See generally United States v. Little, 392 F.3d 671, 679 (4th

Cir. 2004) (holding that the district court in which the defendant filed his § 2241 was not the proper

venue because it was not the district of confinement).1



                                                   IV.      ORDER

       IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release and

reduction in sentence and home confinement (Doc. No. 277), is DENIED without prejudice to a

renewed motion after exhaustion of his administrative remedies.

       SO ORDERED.




                                             Signed: August 7, 2020




1
    Defendant is confined at FCI Fort Dix, which is located in the District of New Jersey.



         Case 5:07-cr-00023-KDB-DCK Document 278 Filed 08/07/20 Page 6 of 6
